       Case
        Case1:18-cv-02684-KHP
             1:18-cv-02684-KHP Document
                                Document38-2
                                         39 Filed
                                             Filed10/15/18
                                                   10/12/18 Page
                                                             Page11ofof11




                                                                                     10/15/2018
MICHAEL KORS, L.L.C.
                                                                 1:18   2684   KHP




SU YAN YE



                                          Jessica C. Covington




              California




                            Jessica C. Covington

                            Blakely Law Group

                  1334 Parkview Avenue, Suite 280

                           Manhattan Beach, CA 90266

                           310-546-7400




                           Michael Kors, L.L.C.




     10/15/2018
